DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the Final Office Action in response to the Amendment filed on May 10, 2021, for Application No. 16/725,619, title: “Fund Flow Processing Method And Device”.

Status of the Claims
Claims 1-21 were pending.  By the 05/10/2021 Response, claims 1, 7, 8, and 15 have been amended, and no claim has been cancelled or added.  Accordingly, claims 1-21 remain pending in the application and have been examined.

Priority
This application was filed on 12/23/2019 and is a CON of US Patent Application No. 16/251,621 filed on 01/18/2019 and claims foreign priority of application CHINA 201810055277.2 filed on 01/19/2018.  For the purpose of examination the 01/19/2018 is considered to be the effective filing date.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed on 01/20/2020 in this application.


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-22 of co-pending Application No. 16/251,621.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the present application recite 
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  


Claim Rejections - 35 USC § 101
The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 Revised PEG”) revises the procedures for determining whether a patent claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the 2019 Revised PEG is set forth in two ways:  First, the 2019 Revised PEG explains that the abstract ideas can be grouped as e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.  Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception if the judicial exception is integrated into a practical application of the judicial exception.  A claim that recites a judicial exception, but is not integrated into a practical application, is directed to a judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.

2019 Revised PEG
Step 1:
A determination whether the claim falls within the four statutory categories of patentable subject matter (i.e., process, machine, manufacture, or composition of matter).
Step 2A Prong 1:  
A determination whether the claim recites a judicial exception (i.e., abstract idea).  Groupings of abstract ideas enumerated in the 2019 Revised PEG.
Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Mental processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Step 2A Prong 2:  
A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.
Considerations indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element reflects an Improvement to the functioning of a computer, or an improvement to any other technology or technical field.
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
An additional element effects a transformation or reduction of a particular article to a different state or thing.
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
An additional element adds insignificant extra-solution activity to the judicial exception.
An additional element does no more than generally linking the use of the judicial exception to a particular technological environment or field of use.

Step 2B:
 A determination whether the claim provides an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level or generality, to the judicial exception.


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea because (see Step 2A, Prong 1 below).  This judicial exception is not integrated into a practical application because (see Step 2A, Prong 2 below).  The claims do not 
Step 1:
Claims 1-7 and 21 recite a computer-implemented method for creating and processing a fund flow.  Claims 8-14 recite a computer program and 15-20 a computer system for implementing the method claims.  Thus, the claims are directed to a process and a system which fall within the four statutory categories of invention (Step 1-Yes).
Step 2A Prong 1:
Claim 1 recites:  A computer-implemented method, comprising:
receiving, by a first blockchain node computing device of a first member of a blockchain, a fund flow request for a specified amount between a payer corresponding to the first member and a payee;
determining, by the first blockchain node computing device, a fund flow route between the first member and a second member corresponding to the payee in the blockchain, wherein the fund flow route comprises a sequence of multiple pairs of adjacent members of the blockchain from the first member to the second member and each pair of adjacent members has a corresponding anchor point that is common to the pair of adjacent members and at which the pair of adjacent members have deposited blockchain assets issued by the corresponding anchor point, and one adjacent member of the pair of adjacent members is capable of receiving the blockchain asset from the other adjacent member if the pair of adjacent members through the corresponding anchor point,  wherein each anchor point is a respective additional blockchain node computing device of the blockchain, records a corresponding pair of adjacent members,  and registers, in the blockchain, blockchain balances deposited by members of the blockchain;
initiating, by the first blockchain node computing device, a compliance check request to at least two other members included in the fund flow route, so that the at least two other members concurrently perform compliance checks on a fund flow event corresponding to the fund flow request;
determining, by the first blockchain node computing device, that each compliance check result generated by each member performing the compliance check is qualified; and
in response to determining that each compliance check result is qualified, completing the fund flow event.

In summary, the claim recites a method that is directed to a process for requesting and making a payment between a payer (first member) and a payee (second member) in a blockchain environment by: creating a fund flow route among the first/second members and two other members for a compliance check, initiating a compliance check to the two other members, determining that each compliance check result is qualified, and completing the fund flow event in response to the determination.
As a whole, the claim recites a method of determining a fund flow route for a fund flow request from the first to the second member in the blockchain environment with anchor points between each member to perform compliance check in the fund flow route.  The claim steps (i.e., receiving a fund flow request, determining a fund flow route and members, initiating compliance check request to other members, determining the checks are qualified, and completing the fund flow) correspond to the processes of mitigating risk before making payment between a payer and a payee.  This relates to a fundamental economic practice (i.e., hedging, insurance, mitigating risk) and commercial or legal interactions (i.e., agreements in the forms of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  The mere nominal recitation of generic computer components (i.e., a blockchain node (Step 2A-Yes).
Claim 8 recites a computer program and Claim 15 recites a computer system with the comparable elements and limitations for implementing the method claim.  Therefore, these claims are also directed to an abstract idea.
Step 2A Prong 2:
 The claims include the additional elements, such as the blockchain node computing device and memory devices interoperably coupled with other computers (see claims 15-20) along with programmed instructions (see claims 8-14) to perform the receiving, determining, initiating, determining, and completing steps.  The recited additional computer elements in all steps are recited at a high level of generality and the limitations are done by the generically recited computer system (see Application Publication, paragraphs 119-120, 137-140, and Figures 14-16) and are merely invoked as tools to perform the fund flow process.  The limitations are merely instructions to implement the abstract idea on a computer and require no than a generic computer to perform the generic computer functions including the steps of receiving, determining, initiating, determining, and completing.  Each claim limitation of the independent claims have been considered individually and in combination as ordered and concluded that they do not integrate the abstract idea into a practical application.
The claims recite the computer programmed instructions and the computer system and memory devices interoperably coupled with other computers for creating and processing the fund flow route among the payer, payee, and members.  The (Step 2A Prong 2-No).
Step 2B:
As noted in above, the claims as a whole merely describe how to generally “apply” the concept of creating and processing a fund flow route among the payer, payee, and members to mitigate risk before making payment by receiving a fund flow request, determining a fund flow route, initiating compliance check, determining the compliance checks are qualified, and completing the fund flow event.  All these generic computer functions are well-understood, routine, and conventional activities previously known to the industry similar to those referenced by MPEP 2106.05(d) II.
The dependent claims, (claims 2-4 – more details about performing the compliance checks, claim 5 – more details about the blockchain is a consortium blockchain, claim 6 – more details about the deposit balance and responsibility of the anchor point, claim 7 – more details about initiating the compliance evidence deposit contract operation, and claim 21 – more details about the specified amount of (Step 2B-No).
The focus of the claims is on using a computing system to create a fund flow route among the members to mitigate risk before making a payment in a blockchain environment.  The claims are not directed to a new type of processor, a new memory device, or a user interface, nor do they provide a method of processing data that improves existing technological processes.  The focus of the claims is not on improving computer related-technology, but on an independently abstract idea that uses computers as tools (in this instance, the blockchain technology).  The claims do not add a specific limitation or combination of limitations that are not well-understood, routine, 


Response to Arguments
Double Patenting
Applicant has amended the claims in the present Application and the claims in the co-pending Application No. 16/251,621, but the claims in both Applications still recite substantially the same limitations with minor variations that would have been obvious to one of ordinary skills in the art.  Therefore, the Examiner has decided to maintain the rejection until the claims are amended to substantially different.

Claim Rejections - 35 USC § 112
In view of Applicant’s amendment, the rejection is withdrawn.

Claim Rejections - 35 USC § 101
Applicant's arguments filed 05/10/2021 have been fully considered but they are not persuasive.  
Applicant argues that the amended claims improve the security of data in the fund flow route because the claims recite additional elements (i.e., an additional anchor point) to record a deposit made by the pair of adjacent members and furthermore to register the blockchain balance of the blockchain.  As explained in the Specification, 
Response:
The Examiner respectfully disagrees.  As explained in the 101 rejection above, the claims merely use the existing technology (the blockchain technology) to mitigate the risk before making payment between a payer and a payee.  The claims recite a process of receiving a fund flow request, determining a fund flow route and members, initiating compliance check request to other members, determining the checks are qualified, and completing the fund flow.  The claims simply provide a business method practice of making a payment between a payer and a payee which is a financial transaction, and no technical solution or improvement is disclosed.  Thus, the claims are directed to an abstract idea.  
Further, the claims do not include the additional element(s) that integrate the abstract idea into a practical application.  The interaction between devices is nothing more than receiving/transmitting data.  The courts have determined that 
Moreover, the dependent claims do no more than providing additional instructions and administrative requirements for the functional steps already recited in the independent claims.  No non-generic or non-conventional arrangement is found.  The presence of a computer does not make the claimed solution necessarily rooted in computer technology.  Thus, the claims do not add significantly more to the abstract idea.
As described in Applicant’s Publication, paragraph 155, Applicant’s claimed invention is directed to “a business solution” to “a business problem”, see quoted paragraph below:
[0155] Implementations of the present application can solve technical problems in data processing, specifically problems associated with fund flow processing. Traditionally, when a fund flow between a payer (for example, a user or an enterprise that pays funds) and a payee (for example, a user or an enterprise obtains the funds) involves several financial institutions, the financial institutions need to sequentially perform a compliance check on the fund flow event. Only one financial institution's failed compliance check can lead to a failure of the entire fund flow. Because different financial institutions may be located in different time zones, and each financial institution can determine its own fund flow processing procedures and requirements (for example, service fee, currency exchange rate, and information need to be provided), using traditional methods of processing a fund flow, especially a cross-border fund flow, can cause long processing times and result in extra service fees and other burdens to customers. Moreover, because many institutions are involved in the fund flow processing, there are many opportunities for leaks of customer privacy data due to multiple possible points of failure with respect to data security (for example, differing security methods, strengths, procedures, and tools). In addition, once a problem occurs in the process, it is hard to determine which institution should be held responsible for the problem. What is needed is a technique to bypass the problems with the conventional methods, and to provide a more secure and efficient solution for processing a fund flow. In this way, not only is the fund flow processing speed and data security is improved, but also an overall processing result can be considered to be more reliable and traceable for compliance/regulatory checks and service analysis. 

Therefore, Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 103
Applicant’s arguments filed on 05/10/3021 with respect to the rejection of claims 1-21 have been fully considered and are persuasive.  Thus, the rejection of the claims is withdrawn.  An update prior art search did not identify any art that could be used individually or in combination with others to reject the claims at this time.


Conclusion
Claims 1-21 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364.  The examiner can normally be reached on Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697